 Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 1 of 8




                   EXHIBIT 1




[DECLARATION OF JOSEPH V. MARSHALL IN SUPPORT
     OF PLAINTIFF’S MOTION FOR SANCTIONS]




                   EXHIBIT 1
DocuSign Envelope ID: 2ACA5616-3BFD-425D-BD2B-2F04FEA9294C
                   Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 2 of 8




       1    DICKINSON WRIGHT PLLC
            JUSTIN J. BUSTOS
       2    Nevada Bar No. 10320
            BROOKS T. WESTERGARD
       3    Nevada Bar No. 14300
            100 W. Liberty St., Ste. 940
       4    Reno, NV 89501
       5    (775) 343–7500
            (844) 670-6009
       6    Email: jbustos@dickinson-wright.com
            Email: bwestergard@dickinson-wright.com
       7
            (Additional counsel listed on signature page)
       8
            Attorneys for Defendant Nature’s Bakery, LLC
       9

      10                                    UNITED STATES DISTRICT COURT

      11                                            DISTRICT OF NEVADA

      12     TURKIYE IHRACAT KREDI BANKASI,                    Case No. 3:20-cv-00330-LRH-CLB
             A.S.,
      13
                                                               DECLARATION OF JOSEPH V.
      14                              Plaintiff,               MARSHALL IN SUPPORT OF
                                                               NATURE’S BAKERY’S MOTION FOR
      15     vs.                                               SANCTIONS

      16     NATURE’S BAKERY, LLC F/K/A BELLA
             FOUR BAKERY, INC.,
      17
                                      Defendant.
      18
      19     NATURE’S BAKERY, LLC,

      20                              Third-Party Plaintiff,

      21     vs.
      22     INTRANSIA, LLC,
      23
                                      Third-Party
      24                              Defendants.

      25
                      INTRANSIA, LLC,
      26

      27                              Counterclaimant,

      28
DocuSign Envelope ID: 2ACA5616-3BFD-425D-BD2B-2F04FEA9294C
                   Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 3 of 8




       1     vs.

       2     NATURE’S BAKERY, LLC F/K/A BELLA
             FOUR BAKERY, INC.,
       3
                                      Counterdefendant.
       4

       5

       6

       7

       8
       9

      10

      11

      12

      13

      14

      15

      16

      17

      18
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
DocuSign Envelope ID: 2ACA5616-3BFD-425D-BD2B-2F04FEA9294C
                   Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 4 of 8



                    I, Joseph V. Marshall, declare:
       1

       2             1.      I am the former Chief Financial Officer of Nature’s Bakery, LLC f/k/a Bella Four
       3     Bakery, Inc., defendant and third-party plaintiff in this action. I held that position from 2015
       4     through 2021. I make this Declaration based on personal knowledge. If called as a witness, I
       5     could and would testify competently to the facts stated herein.
       6             2.      In 2015, Nature's Bakery contracted with Elmas Dis Ticaret A.S. (“Elmas”), a
       7     Turkish company, to purchase 5.6 million pounds of Turkish fig paste at a rate of $0.72 per
       8     pound, to be delivered at regular intervals throughout 2016 (the “Fig Paste Agreement”).
       9     Attached as Exhibit A hereto is a true and correct copy of the Fig Paste Agreement.
      10             3.      Beginning in May 2016, Elmas assigned certain of its invoices for these sales to
      11     Turk Eximbank, which the parties memorialized in six promissory notes.
      12             4.      In May-June of 2016, Elmas suddenly stopped shipping product to Nature's
      13     Bakery and stopped responding to communications. When Nature's Bakery attempted to pay
      14     Elmas for past deliveries via Turk Eximbank, it was told that Elmas’s accounts were frozen and
      15     that it had gone out of business.
      16            5.       At that time, Elmas had only delivered approximately 3.9 million of the 5.6
      17    million pounds of fig paste it had promised under the Fig Paste Agreement. Nature's Bakery
      18    therefore had to scramble to find substitute fig paste. Ultimately, it was forced to spend over
      19    $200,000 more for the substitute fig paste than it would have paid Elmas under the Fig Paste
      20    Agreement.
      21            6.       After months of silence, on August 16, 2016, Elmas resurfaced and contacted
      22    Nature's Bakery, claiming it was back in business and could resume shipping fig paste. Nature's
      23    Bakery declined this offer.
      24            7.       Nature's Bakery has paid some of the outstanding Invoices for product Elmas
      25    delivered in the first part of 2016, including by sending payment, at Elmas’s direction, to third-
      26    parties to whom Elmas owed debts.
      27

      28
                                                             Page 1
DocuSign Envelope ID: 2ACA5616-3BFD-425D-BD2B-2F04FEA9294C
                   Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 5 of 8




       1

       2            I declare under penalty of perjury under the laws of the State of Nevada that the foregoing
       3    is true and correct.
       4

       5    Dated: July 20, 2021                                      By:
                                                                                Joseph V. Marshall
       6

       7

       8
       9

      10

      11

      12

      13

      14

      15

      16

      17

      18
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                             Page 2
Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 6 of 8




                  EXHIBIT A




FIG PASTE AGREEMENT




                  EXHIBIT A
Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 7 of 8




                                                            !   "   #   $   %   &   '   (   )   *   #   +   +   +   ,   ,   -
Case 3:20-cv-00330-LRH-EJY Document 81-1 Filed 07/20/21 Page 8 of 8




                                                            !   "   #   $   %   &   '   (   )   *   #   +   +   +   ,   ,   -
